Citation Nr: 1104028	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
bronchiectasis (respiratory disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in November 2010.  A transcript from that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Specifically, the Veteran was last afforded a VA examination in 
November 2006, and he contends that his respiratory disability has 
increased in severity since that time.  See, e.g., November 2010 
hearing transcript.  Moreover, the criteria under which his 
disability is currently rated is based, in part, on the total 
duration of incapacitating episodes per year.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6601 (2010).  

Additionally, the most recent treatment records in the claims file 
are dated in November 2008, and there appear to be additional 
outstanding treatment records dated prior to April 2007.  In this 
regard, there is a March 2007 chest x-ray, but no accompany 
records, and the Veteran testified that he has been prescribed 
medications for many years.  The Veteran further testified that he 
receives all current treatment for his lungs at the VA facilities 
in West Roxbury and Jamaica Plains.  

As such, the case must be remanded to obtain any pertinent, 
outstanding treatment records and to afford the Veteran a VA 
examination to determine the current severity of his disability.  
See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide 
a new examination where a veteran claims the disability is worse 
than when originally rated and the available evidence is too old 
to adequately evaluate the current severity); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (VA must provide a contemporaneous 
medical examination where the record does not adequately reveal 
the current state of the claimant's disability, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  The examiner should record and measure all current 
symptoms of the Veteran's respiratory disability, including any 
functional effects.
  
Accordingly, the case is REMANDED for the following action:

1.  Request copies of any outstanding 
treatment records pertaining to the 
Veteran's respiratory disability, 
specifically to include any records from 
the VA facilities in Jamaica Plains and 
West Roxbury dated prior to April 2007 and 
from November 2008 forward.  If any 
records are not obtained after making 
appropriate efforts, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the current 
severity of his respiratory disability.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
record and measure the severity of all 
current symptoms of the Veteran's 
respiratory disability, including any 
functional effects.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the increased rating claim.  
Consideration should be given to all lay 
and medical evidence of record, as well as 
all potentially applicable rating codes.  
If the claim remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file, 
to include consideration of the holding in 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  




(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

